Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving and reciting limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** and (c) mental processes—concepts performed in the human mind- (including an observation, evaluation, judgment, opinion).
The limitations receiving and reciting under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, interface and processor, nothing in the claim element precludes the step from practically being certain methods of organizing human activity.  Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, interface and processor. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (interface and processor)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
The dependent claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rostomian U.S. Pre-Grant Publication No. 2015/0204684 A1
As per Claims 1 and 11, Rostomian teaches a communications interface configured to receive requests for shared rides from a plurality of users (see para. 30 and 39);
at least one processor configured to:
receive, via the communications interface, a first request for a shared ride from a first
user (see para. 39), the first request including information related to a first pick-up location of the first user (see para. 48), a first desired destination of the first user (see para. 41), and a desired number of shared riders (see para. 37); and
assign a rideshare vehicle from a plurality of rideshare vehicles that can transport the first user to the first desired destination based a current number of unreserved reservable capacity spaces for the rideshare vehicle and the desired number of shared riders (see para. 39).
As per Claims 2 and 12, Rostomian teaches the system of claim 1 as described above. Rostomian further teaches wherein the desired number of shared riders is based on input of the first user, input of the driver, received by the at least one processor or any combination thereof (see para. 37).
As per Claims 3 and 13, Rostomian teaches the system of claim 1 as described above. Rostomian further teaches wherein desired number of shared riders is a maximum number of shared riders (see para. 37).
As per Claims 5 and 15, Rostomian teaches the system of claim 1 as described above. Rostomian further teaches wherein assigning the rideshare vehicle is further based on a desired number of shared riders of a current passenger in the rideshare vehicle (see para. 37 and 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rostomian U.S. Pre-Grant Publication No. 2015/0204684 A1 in view of Mitchell U.S. Pre-Grant Publication No.  2015/0356470 A1 
As per Claims 4 and 14, Rostomian teaches the system of claim 1 as described above. Rostomian does not explicitly teach the limitation taught by Mitchell wherein the desired number of shared riders is a minimum number of shared riders (see para. 18). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Rostomian to include the teachings of Mitchell to provide compatible ride sharing information with departure and destination points within a particular radii, as taught by the cited portion of Mitchell. 
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rostomian U.S. Pre-Grant Publication No. 2015/0204684 A1 in view of Choi U.S. Pre-Grant Publication No. 2020/0260217 A1
As per Claims 6 and 16, Rostomian teaches the system of claim 1 as described above. Rostomian does not explicitly teach the limitation taught by Choi wherein assigning the rideshare vehicle is further based on a location of the first user and the respective rideshare vehicle (see para. 14). It would have been prima facie obvious to one of ordinary skill in the art at the tie the invention was filed to modify the system of Rostomian to include the teachings of Choi to provide ride notification info, as taught by the cited portion of Choi. 
As per Claims 7 and 17, Rostomian teaches the system of claim 1 as described above. Rostomian does not explicitly teach the limitation taught by Choi wherein the first pick-up location is within a predefined distance of the first user (see para. 54). The motivation is the same as opined above.
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rostomian U.S. Pre-Grant Publication No. 2015/0204684 A1 in view of Sweeney et al U.S. Pre-Grant Publication No. 20150161564 A1
As per Claims 8 and 18, Rostomian teaches the system of claim 1 as described above. Rostomian does not explicitly teach the limitation taught by Sweeney wherein the at least one processor is further configured to: transmit an estimated pick-up time and pick-up location to a communication device of the first user (see para. 129). The motivation is the same as opined above.
As per Claims 9 and 19, Rostomian teaches the system of claim 1 as described above. Rostomian does not explicitly teach the limitation taught by Sweeney wherein estimated pick-up time is based on traffic conditions (see para. 48 and 74). The motivation is the same as opined above.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rostomian U.S. Pre-Grant Publication No. 2015/0204684 A1 in view of Ikeda U.S. Pre-Grant Publication No. 2016/0117610 A1
As per Claims 10 and 20, Rostomian teaches the system of claim 1 as described above. Rostomian does not explicitly teach the limitation taught by wherein the at least one processor is further configured to transmit a number of unoccupied unreserved capacity spaces of the ride sharing vehicle to a driver communication device of the ride sharing vehicle (see para. 37). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Rostomian to include the teachings of Ikeda to provide a rider with ride information, as taught by Ikeda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628